DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1- 6 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims are drawn to a method of preparing a formylalkenyl alkoxymethyl ether of formula (2); a (5E,7Z)-dodecadiene-1-ol of formula (5) and a method of producing a (5E,7Z)-dodecadienyl acetate of formula (6).  The process of preparing a formylalkenyl alkoxymethyl ether of formula (2) comprises the step of hydrolyzing a dialkoxyalkenyl alkoxymethyl ether of formula (1) in the presence of an acid, while removing an alcohol compound thus generated and forming the formylalkenyl alkoxymethyl ether of formula (2).  The process of forming the compound of formula (2) is novel and is neither taught or suggested by the prior art; and used in the preparation of the compound of formula (5) and formula (6).  As such, the process of preparing the compounds of formula (5) and formula (6) are deemed unobvious in view of the prior art.
U.S. 2009/0143617 (Yamashita et al.) is the closest prior art.  Yamashita discloses a method for preparing a (E3,25)-3,5-alkadienyl acetate. The method is comprised of the steps of: hydrolyzing 5,5-diethoxy-(Z3)-3-pentenyl methoxymethyl ether in the presence of an acid to obtain 4-formyl- (E3) -butenyl methoxymethyl ether; reacting the 4-formyl-(E3)-butenyl methoxymethyl ether with alkylidene triphenylphosphorane in accordance with the Wittig reaction to obtain (E3,2Z5)-3,5-alkadienyl methoxymethyl ether; and obtaining (E3,25)-3,5-alkadienyl acetate from the (E3,Z5)-3,5-alkadienyl methoxymethyl ether.  (pp. 2, para. [0029] to pp. 2, para. [0036]).  However, the reaction of Yamashita is an equilibrium reaction allowing a certain amount of the 5,5-diethoxy-(Z3)-3-pentenyl methoxymethyl ether raw material to go unreacted. However, the process does not teach carrying out the hydrolysis of the dialkoxyalkenyl alkoxymethyl ether of formula (1) in the presence of an acid, while removing the alcohol generated during hydrolysis and as hydrolysis is proceeding.  The process allows for selectively hydrolyzing the dialkylacetal part in the hydrolysis of the dialkoxyalkenyl alkoxymethyl ether compound to prepare the formylalkenyl alkoxymethyl ether compound at a high yield.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622